We are of the opinion that two offences are created under Gen. Stat. R.I. cap. 133, and Pub. Laws R.I. cap. 671, of April 11, 1878, to wit: the offence of larceny by cap. 133, § 14, and the lesser offence of "wrongfully taking" by cap. 671, § 1. The defendant is indicted for wrongfully taking. The indictment charges the offence in the language of the statute, designating the bed as the bed of the lessee, who is named. We think this was sufficient. 1 Bishop on Criminal Procedure, § 611. It is not necessary to allege the ownership of the oysters; for it matters not whose they were, so long as they were wrongfully taken. Nor is it material, in our opinion, that another was proved to have been interested with the lessee, for as ownership was not alleged, there could be no variance by reason of such proof. It is not pretended that any one was a joint lessee with the lessee named.
Exceptions overruled, and cause remanded for sentence.
Exceptions overruled.